Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-2, 6-9 and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 5, 9, 11-12, 14, 18 and 20 of U.S. Patent No. US10769136B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-2, 6-9 and 13-15 of the instant application recites substantially similar limitations in the body of claims 1-2, 5, 9, 11-12, 14, 18 and 20 of the reference patent.
Instant Application
Reference Patent
1. A computer-implemented method comprising: 













for each one of the plurality of destination user candidates, generating, by a computer system having a memory and at least one hardware processor, a corresponding score based on a generalized linear mixed model comprising a global model and a destination user model, the global model being a generalized linear model based on feature data of a profile of a source user and feature data of a profile of the one of the plurality of destination user candidates, and the destination user model being a random effects model based on behavior data of the one of the plurality of destination user candidates indicating whether the one of the plurality of destination user candidates performed a particular destination user action in response to a particular source user action performed by reference source users determined to have profiles with feature data similar to the feature data of the profile of the source user, the particular source user action being directed towards the one of the plurality of destination user candidates; 

selecting, by the computer system, a subset of the plurality of destination user candidates from the plurality of destination user candidates based on the corresponding scores of the subset of the plurality of destination user candidates; and 

causing, by the computer system, a recommendation to be displayed on a computing device of the source user, the recommendation comprising a recommendation to perform the particular source user action for the selected subset of destination user candidates.
A computer-implemented method comprising:
receiving, by a computer system having at least one hardware processor, a search query from a computing device of a user, the search query comprising at least one search term and being received in association with a user identification identifying the user;
for each one of a plurality of candidates, extracting, by the computer system, features from a corresponding profile of the candidate 

for each one of the plurality of candidates, generating, by the computer system, a corresponding score based on a generalized linear mixed model comprising a query-based model and a user-based model, the query-based model being a generalized linear model based on a search for the at least one search term in the profile of the one of the plurality of candidates, and the user-based model being a random effects model based on a history of user actions by the user directed towards candidates having profiles with features matching the features of the corresponding profile of the one of the plurality of candidates and indications of whether the candidates to whom the user actions were directed responded to the user actions with at least one of one or more specified responses;






selecting, by the computer system, a subset of candidates from the plurality of candidates based on the corresponding scores of the subset of candidates; and



causing, by the computer system, the selected subset of candidates to be displayed on the computing device of the user in a search results page for the search query.

The computer-implemented method of claim 1, wherein 



the generalized linear mixed model further comprises a source user model, the source user model being a random effects model based on behavior data of the source user indicating whether the source user performed the particular source user action directed towards a plurality of reference destination users determined to have profiles with feature data similar to the feature data of the profile of the one of the plurality of destination user candidates.
The computer-implemented method of claim 1, wherein the search query is received the generalized linear mixed model further comprises a task-based model, the task-based model being a random effects model based on a history of user actions associated with the task identification directed towards candidates having profiles with features matching the features of the corresponding profile of the one of the plurality of candidates and indications of whether the candidates to whom the user actions were directed responded to the user actions with at least one of one or more specified responses.
The computer-implemented method of claim 1, wherein the feature data of the profile of the source user, the feature data of the profile of the destination user candidates, and the feature data of the reference source users comprise at least one of educational background, company, industry, interests, and skills.
5. The computer-implemented method of claim 1, wherein the features comprise at least one of educational background, employment history, industry, interests, and skills.

7. The computer-implemented method of claim 1, wherein the selecting the subset of destination user candidates from the plurality of destination user candidates comprises: 
ranking the plurality of destination user candidates based on their corresponding scores; and 

selecting the subset of destination user candidates based on the ranking of the plurality of destination user candidates.
9. The computer-implemented method of claim 1, wherein the selecting the subset of candidates comprises:


ranking the plurality of candidates based on their corresponding scores; and


selecting the subset of candidates based on the ranking of the plurality of candidates.

8. A system comprising: 
at least one hardware processor; and 
a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising: 










for each one of the plurality of destination user candidates, generating a corresponding score based on a generalized linear mixed model comprising a global model and a destination user model, the global model being a generalized linear model based on feature data of a profile of a source user and feature data of a profile of the one of the plurality of destination user candidates, and the destination user model being a random effects model based on behavior data of the one of the plurality of destination user candidates indicating whether the one of the plurality of destination user candidates performed a particular destination user action in response to a particular source user action performed by reference source users determined to have profiles with feature data similar to the feature data of the profile of the source user, the particular source user action being directed towards the one of the plurality of destination user candidates; 

selecting a subset of the plurality of destination user candidates from the plurality of destination user candidates based on the corresponding scores of the subset of the plurality of destination user candidates; and 

causing a recommendation to be displayed on a computing device of the source user, the recommendation comprising a recommendation to perform the particular 

at least one hardware processor; and
a non-transitory machine-readable medium embodying a set of instructions that, when executed by the at least one hardware processor, cause the at least one processor to perform operations, the operations comprising:

for each one of a plurality of candidates, extracting features from a corresponding profile of the candidate stored in a database of a social networking service;

for each one of the plurality of candidates, generating a corresponding score based on a generalized linear mixed model comprising a query-based model and a user-based model, the query-based model being a generalized linear model based on a search for the at least one search term in the profile of the one of the plurality of candidates, and the user-based model being a random effects model based on a history of user actions by the user directed towards candidates having profiles with features matching the features of the corresponding profile of the one of the plurality of candidates and indications of whether the candidates to whom the user actions were directed responded to the user actions with at least one of one or more specified responses;





selecting a subset of candidates from the plurality of candidates based on the corresponding scores of the subset of candidates; and



causing the selected subset of candidates to be displayed on the computing device of the user in a search results page for the search query.


12. The system of claim 11, wherein the search query is received in association with a task identification identifying an agreement by the user to perform a specific task for an entity, and the generalized linear mixed model further comprises a task-based model, the task-based model being a random effects model based on a history of user actions associated with the task identification directed towards candidates having profiles with features matching the features of the corresponding profile of the one of the plurality of candidates and indications of whether the candidates to whom the user actions were directed responded to the user actions with at least one of one or more specified responses.
13. The system of claim 8, wherein the feature data of the profile of the source user, the feature data of the profile of the destination user candidates, and the feature data of the reference source users comprise at least one of educational background, company, industry, interests, and skills.
14. The system of claim 11, wherein the features comprise at least one of educational background, employment history, industry, interests, and skills.

14. The system of claim 8, wherein the selecting the subset of destination user candidates from the plurality of destination user candidates comprises: 

ranking the plurality of destination user candidates based on their corresponding scores; and 

selecting the subset of destination user candidates based on the ranking of the plurality of destination user candidates.
18. The system of claim 11, wherein the selecting the subset of candidates comprises:



ranking the plurality of candidates based on their corresponding scores; and


selecting the subset of candidates based on the ranking of the plurality of candidates.

15. A non-transitory machine-readable medium embodying a set of instructions that, when executed by at least one hardware processor, cause the processor to perform operations, the operations comprising: 











for each one of the plurality of destination user candidates, generating a corresponding score based on a generalized linear mixed model comprising a global model and a destination user model, the global model being a generalized linear model based on feature data of a profile of a source user and feature data of a profile of the one of the plurality of destination user candidates, and the destination user model being a random effects model based on behavior data of the one of the plurality of destination user candidates indicating whether the one of the plurality of destination user candidates performed a particular destination user action in response to a particular source user action performed by reference source users determined to have profiles with feature data similar to the feature data of the profile of the source user, the particular source user action being directed towards the one of the plurality of destination user candidates; 

selecting a subset of the plurality of destination user candidates from the plurality of destination user candidates based on the corresponding scores of the subset of the plurality of destination user candidates; and 

causing a recommendation to be displayed on a computing device of the source user, the recommendation comprising a recommendation to perform the particular 


for each one of a plurality of candidates, extracting features from a corresponding profile of the candidate stored in a database of a social networking service;

for each one of the plurality of candidates, generating a corresponding score based on a generalized linear mixed model comprising a query-based model and a user-based model, the query-based model being a generalized linear model based on a search for the at least one search term in the profile of the one of the plurality of candidates, and the user-based model being a random effects model based on a history of user actions by the user directed towards candidates having profiles with features matching the features of the corresponding profile of the one of the plurality of candidates and indications of whether the candidates to whom the user actions were directed responded to the user actions with at least one of one or more specified responses;





selecting a subset of candidates from the plurality of candidates based on the corresponding scores of the subset of candidates; and



causing the selected subset of candidates to be displayed on the computing device of the user in a search results page for the search query.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites 
- generating, by a computer system having a memory and at least one hardware processor, a corresponding score based on a generalized linear mixed model comprising a global model and a destination user model, the global model being a generalized linear model based on feature data of a profile of a source user and feature data of a profile of the one of the plurality of destination user candidates, and the destination user model being a random effects model based on behavior data of the one of the plurality of destination user candidates indicating whether the one of the plurality of destination user candidates performed a particular destination user action in response to a particular source user action performed by reference source users determined to have profiles with feature data similar to the feature data of the profile of the source user, the particular source user action being directed towards the one of the plurality of destination user candidates

- causing, by the computer system, a recommendation to be displayed on a computing device of the source user, the recommendation comprising a recommendation to perform the particular source user action for the selected subset of destination user candidates.
2A Prong 1:  Each of these limitations, as drafted, describe a process that under its broadest reasonable interpretation, is directed to a mathematical concept and/or a mental process, and therefore recites an abstract idea.
To this end, the limitation of  generating, by a computer system having a memory and at least one hardware processor, a corresponding score based on a generalized linear mixed model comprising a global model and a destination user model, the global model being a generalized linear model based on feature data of a profile of a source user and feature data of a profile of the one of the plurality of destination user candidates, and the destination user model being a random effects model based on behavior data … is a process that under its broadest reasonable interpretation is directed to a mental process, because scoring using a generalized linear model, as a part of a generalized linear mixed model, can be performed mentally by taking into account the profile information of the source users and candidate users.  Alternatively or additionally, this limitation is also directed to a mathematical concept in the form of a mathematical calculation, because generation of scores for destination user candidates based on a generalized linear mixed model comprising a global model, the global model being a generalized linear model … and the destination user model being a random effects model is recognized as mathematical operation as outlined in [0050] – [0052] of Applicant's Specification.  
The limitation of selecting, by the computer system, a subset of the plurality of destination user candidates from the plurality of destination user candidates based on the corresponding scores of the subset of the plurality of destination user candidates is a process that under its broadest reasonable interpretation is directed to a mental process, because selecting a subset of user candidates from a plurality of user candidates can be performed mentally by taking into account the scores of the subset of users.
2A Prong 2: These judicial exceptions are not integrated into a practical application. In particular, the claim recites additional limitations of causing, by the computer system, a recommendation to be displayed on a computing device of the source user, the recommendation comprising a recommendation to perform the particular source user action for the selected subset of destination user candidates.
The limitations of a computer system having a memory and at least one hardware processor are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment.  The additional elements does not impose any meaningful limits on practicing the abstract idea, and these elements do not integrate the abstract idea into a practical application.   
The limitations of causing, by the computer system, a recommendation to be displayed on a computing device of the source user, the recommendation comprising a recommendation to perform the particular source user action for the selected subset of destination user candidates amount to adding insignificant extra-solution activity and are not indicative of a practical application.
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a computer system having a memory and at least one hardware processor are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.
The limitation of causing for each one of the selected subset of online courses to be displayed being configured to enable the consumption of the corresponding online course in response to its selection amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as gathering statistics in OIP Technologies 788 F.3d at 1362-63, 115 USPQ2d at 1092-93," adds insignificant extra-solution activity to the claim.  Causing for each one of the selected subset of online courses to be displayed being configured to enable the consumption of the corresponding online course in response to its selection amounts to adding insignificant extra-solution activity.  This step is well-understood, routine and conventional and does not amount to "significantly more" than the abstract idea.  MPEP 2106.05(g) provides elements that courts have recognized as insignificant extra-solution activity to a judicial exception.  MPEP 2106.05(g) states that mere data gathering, such as gathering statistics in OIP 
Thus, under its broadest reasonable interpretation, the claim covers mathematical concepts and mental processes applied in a particular technological environment, along with insignificant extra-solution activity.  The claim falls within the Mental Processes and Mathematical Concepts grouping of abstract ideas.  Accordingly, the claim recites an abstract idea.  The claim is not patent eligible.

Similarly, Claims 8 and 15 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the generalized linear mixed model further comprises a source user model, the source user model being a random effects model based on behavior data of the source user indicating whether the source user performed the particular source user action directed towards a plurality of reference destination users determined to have profiles with feature data similar to the feature data of the profile of the one of the plurality of destination user candidates.  This limitation is directed to a mathematical concept, specifically a mathematical relationship, because source user model being a random effects model is a mathematical formula.  Accordingly, the claim falls within the "mathematical concepts" grouping of abstract ideas, and recites an abstract idea.


Similarly, Claims 9 and 16 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the source user model is further based on behavior data of the reference destination users indicating whether the reference destination users performed the particular destination user action in response to the particular source user action being performed by the source user.  This limitation is directed to a mental process, because the source user model is further based on behavior data of the reference destination users indicating whether the reference destination users performed the particular destination user action in response to the particular source user action being performed by the source user is an association that can be performed in the mind.  Accordingly, the claim falls within the "mental processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.



Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the particular source user action comprises submitting an invitation to connect via a social networking service, and the particular destination user action comprises accepting an invitation to connect via the social networking service.  This limitation is directed to a mental process, specifically concepts performed in the human mind, because submitting and accepting an invitation can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of social networking service are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because this component is a generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a social networking service are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.



Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the particular source user action comprises submitting an endorsement via a social networking service, and the particular destination user action comprises accepting an endorsement via a social networking service.  This limitation is directed to a mental process, specifically concepts performed in the human mind, because submitting and accepting an endorsement can be performed mentally.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the elements of social networking service are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because this component is a generic computer components.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The limitations of a social networking service are recited at a high level of generality, and amount to generally linking the user of the judicial exception to a particular technological environment – a computing environment, because these components are generic computer components.



Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of wherein the feature data of the profile of the source user, the feature data of the profile of the destination user candidates, and the feature data of the reference source users comprise at least one of educational background, company, industry, interests, and skills.  This limitation is directed to a mental process, because feature data of the profile comprises at least one of skills, interests, industry, employment history, and educational background is an association that can be performed in the mind.  Accordingly, the claim falls within the "mental processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Similarly, Claims 13 and 20 are rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claim recites, the limitation of ranking the plurality of destination user candidates based on their corresponding scores; and selecting the subset of destination user candidates based on the ranking of the plurality of destination user candidates.  Ranking the plurality of destination user candidates based on their corresponding scores is directed to a mental process, specifically concepts performed in the human mind, because a rank can be performed as a mental evaluation.  Similarly selecting the subset of destination user candidates based on the ranking of the plurality of destination user candidates is directed to a mental process, specifically concepts performed in the human mind, because a selection based on a ranking can be performed as a mental evaluation.  Accordingly, the claim falls within the "Mental Processes" grouping of abstract ideas, and recites an abstract idea.
This judicial exception is not integrated into a practical application. The claim does not recite additional limitations that amount to significantly more than the abstract idea.  The claim is not patent eligible.

Similarly, Claim 14 is rejected under 35 U.S.C. 101, mutatis mutandis, as reciting an abstract idea without adding significantly more than the judicial exception.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Ha et al. (US 20170344554 A1, hereinafter Ha) and in view of Peng et al. (US 20170300824 A1, hereinafter Peng).
Regarding Claim 1
Ha teaches 
A computer-implemented method comprising:
for each one of the plurality of destination user candidates ([0003] “for candidates”), 
- generating, by a computer system having a memory and at least one hardware processor ([0120] “a memory”, “a processor”), a corresponding score based on a generalized linear [[([0050] “expertise scores 402 using a statistical model”, [0087] “The statistical model may be a logistic regression model”; logistic regression model is a kind of generalized linear model) and a destination user model ([0065] “each member profile may be modeled as a sequence of nodes”),  the global model being a generalized linear model based on feature data of a profile of a source user and feature data of a profile of the one of the plurality of destination user candidates ([0059] “ideal candidate profiles” reads on “a profile of a source user”; [0065] “each member profile may be modeled as a sequence of nodes, each of which records all information within a particular position of a member's career, such as company, title, industry, time duration, and keyword summary.” discloses feature data of a profile; [0066] “At the node (position) level, similarity can then be ascertained by using a generalized linear model”), and the destination user model being a [[([0055] “behavioral features may include features related to the user's actions or behavior with the online professional network and/or related websites or applications”)  indicating whether the one of the plurality of destination user candidates performed a particular destination user action ([0095] “communications between a searcher and member”) in response to a particular source user action([0095] “communications between a searcher and member”) performed by reference source users determined to have profiles with feature data similar to the feature data of the profile of the source user ([0059] “ideal candidate profiles, beside their own companies, the query builder 306 can generate a set of companies which are likely to have candidates similar to the ideal candidates in the ideal candidate profiles”; “ideal candidates” reads on “reference source users”), the particular source user action being directed towards the one of the plurality of destination user candidates([0095] “communications between a searcher and member”; under the broadest reasonable interpretation, source user is a searcher and the profile of source user is regarded as the profile used by searcher for searching); 
- selecting, by the computer system, a subset of the plurality of destination user candidates from the plurality of destination user candidates based on the corresponding scores of the subset of the plurality of destination user candidates;  ([0061] “Once the results are returned, a search results ranker 310 may rank the search results according to one or more ranking algorithms. A subset of the top ranked search results may then be displayed to the searcher using a results display component 316.”)
- causing, by the computer system, a recommendation to be displayed on a computing device of the source user, the recommendation comprising a recommendation to perform the particular source user action for the selected subset of destination user candidates.; ([Fig. 14] displays the result screen with a message button; message reads on “particular source user action”)
	Ha does not distinctly disclose that the model is a generalized linear mixed model and a destination user model is a random effects model.
	However, Peng teaches
- generalized mixed model with a model being a random effects model ([0037] “
the data analytics mixed effect predictive model may be associated with a generalized linear mixed effect model that has: insurance policy information as a fixed effect predictor model input, geographic metropolitan area data as a random effect predictor model input, and risk estimates as a model output.”)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the candidate search system of Ha with a random effects model of Peng to estimate a correlation between destination user candidates and a source user thereby achieving accurate recommendations. (Peng [0033])

Regarding Claim 2
Ha further teaches
- wherein the generalized linear mixed model further comprises a source user model ([0065] “each member profile may be modeled as a sequence of nodes, each of which records all information within a particular position of a member's career, such as company, title, industry, time duration, and keyword summary.), the source user model being [[([0055] “behavioral features may include features related to the user's actions or behavior with the online professional network and/or related websites or applications”)  of the source user indicating whether the source user performed the particular source user action directed towards a plurality of reference destination users ([0095] “communications between a searcher and member” ) determined to have profiles with feature data similar to the feature data of the profile of the one of the plurality of destination user candidates ([0059] “ideal candidate profiles, beside their own companies, the query builder 306 can generate a set of companies which are likely to have candidates similar to the ideal candidates in the ideal candidate profiles”). 
	Peng further teaches
A random effects model ([0037] “the data analytics mixed effect predictive model may be associated with a generalized linear mixed effect model that has: insurance policy information as a fixed effect predictor model input, geographic metropolitan area data as a random effect predictor model input, and risk estimates as a model output.”)
	Same motivation as claim 1.

Regarding Claim 3
The combination of Ha and Peng teaches all of the limitations of claim 2 and Ha further teaches
- wherein the source user model is further based on behavior data of the reference destination users ([0055] “behavioral features may include features related to the user's actions or behavior with the online professional network and/or related websites or applications”) indicating whether the reference destination users performed the particular destination user action in response to the particular source user action being performed by the source user. ([0095] “communications between a searcher and member” )

Regarding Claim 4
The combination of Ha and Peng teaches all of the limitations of claim 1 and Ha further teaches
- wherein the particular source user action comprises submitting an invitation to connect via a social networking service, and the particular destination user action comprises accepting an invitation to connect via the social networking service. ([0034] “A “connection” may constitute a bilateral agreement by the members, such that both members acknowledge the establishment of the connection.”; “a bilateral agreement” reads on “submitting an invitation” and “accepting an invitation”)

Regarding Claim 5
The combination of Ha and Peng teaches all of the limitations of claim 1 and Ha further teaches
([0048] “Members may also endorse skills of other members in their network by, for example asserting that the member does indeed have the specified skills.”)

Regarding Claim 6
The combination of Ha and Peng teaches all of the limitations of claim 1 and Ha further teaches
- wherein the feature data of the profile of the source user, the feature data of the profile of the destination user candidates, and the feature data of the reference source users comprise at least one of educational background, company, industry, interests, and skills. ([0065] “each member profile may be modeled as a sequence of nodes, each of which records all information within a particular position of a member's career, such as company, title, industry, time duration, and keyword summary.”)

Regarding Claim 7
The combination of Ha and Peng teaches all of the limitations of claim 1 and Ha further teaches
- wherein the selecting the subset of destination user candidates from the plurality of destination user candidates comprises: 
([0079] “A ranker 616 then uses these ranking scores to rank the search results for display to the searcher.”)
selecting the subset of destination user candidates based on the ranking of the plurality of destination user candidates. ([0061] “A subset of the top ranked search results may then be displayed to the searcher using a results display component 316.”)

Regarding Claim 8
	Claim 8 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Ha teaches a memory and a processor ([0120] “processor”; [0120] “memory”).

Regarding Claim 9
	Claim 9 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Ha teaches a memory and a processor ([0120] “processor”; [0120] “memory”).

Regarding Claim 10
	Claim 10 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 3, and is directed to largely the same subject matter. 

Regarding Claim 11
	Claim 11 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Ha teaches a memory and a processor ([0120] “processor”; [0120] “memory”).

Regarding Claim 12
	Claim 12 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Ha teaches a memory and a processor ([0120] “processor”; [0120] “memory”).

Regarding Claim 13
	Claim 13 is a system claim comprising a memory and at least one processor corresponding to the methods of claim 6, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 6. Note that Ha teaches a memory and a processor ([0120] “processor”; [0120] “memory”).

Regarding Claim 14


Regarding Claim 15
	Claim 15 is a non-transitory machine-readable storage medium corresponding to the methods of claim 1, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 1. Note that Ha teaches a computer readable storage medium ([0119] “machine-readable storage medium”).
Regarding Claim 16
	Claim 16 is a non-transitory machine-readable storage medium corresponding to the methods of claim 2, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 2. Note that Ha teaches a computer readable storage medium ([0119] “machine-readable storage medium”).

Regarding Claim 17
	Claim 17 is a non-transitory machine-readable storage medium corresponding to the methods of claim 3, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 3. Note that Ha teaches a computer readable storage medium ([0119] “machine-readable storage medium”).

Regarding Claim 18
	Claim 18 is a non-transitory machine-readable storage medium corresponding to the methods of claim 4, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 4. Note that Ha teaches a computer readable storage medium ([0119] “machine-readable storage medium”).

Regarding Claim 19
	Claim 19 is a non-transitory machine-readable storage medium corresponding to the methods of claim 5, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 5. Note that Ha teaches a computer readable storage medium ([0119] “machine-readable storage medium”).

Regarding Claim 20
	Claim 20 is a non-transitory machine-readable storage medium corresponding to the methods of claim 7, and is directed to largely the same subject matter. Thus, it is rejected for the same reasons as given in the rejection of claim 7. Note that Ha teaches a computer readable storage medium ([0119] “machine-readable storage medium”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's
disclosure.
Yu et al. (CN 104601438 A) discloses a friend recommendation method.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL HUNTLEY can be reached on 303-297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUNG W LEE/Examiner, Art Unit 2129                                                                                                                                                                                                        
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129